

Solasglas Investments, LP
c/o DME Advisors II, LLC
140 East 45th Street, 24th Floor
New York, NY 10017






December 27, 2019


Greenlight Reinsurance, Ltd.
Greenlight Reinsurance Ireland, DAC
65 Market Street, Suite 1207
Camana Bay
P.O. Box 31110
Grand Cayman, KY1-1205
Cayman Islands




Reference is made to (i) that certain letter agreement (the “Letter Agreement”),
dated June 18, 2019, entered into in connection with the investments by
Greenlight Reinsurance, Ltd. (“Greenlight Re”) and Greenlight Reinsurance
Ireland, DAC (“GRIL”) in Solasglas Investments, LP, a Cayman Islands exempted
limited partnership (the “Partnership”), and (ii) that certain amended and
restated exempted limited partnership agreement of the Partnership, dated August
30, 2018, and effective September 1, 2018, as amended by an amendment dated
February 26, 2019 (the “Partnership Agreement”). Capitalized terms used herein
and not otherwise defined shall have the meanings given to them in the
Partnership Agreement.


The General Partner and the Investment Advisor each desire to amend the terms of
the Letter Agreement and therefore, in accordance with the terms of the Letter
Agreement, effective immediately, this amended and restated letter agreement
(this “A&R Letter Agreement’) hereby amends and restates in full the Letter
Agreement.


In accordance with the terms of the Partnership Agreement, the parties hereto
agree that during the period from June 1, 2019, until June 30, 2020 (a) not less
than 50% of the Investment Portfolio of each of Greenlight Re and GRIL shall be
held in cash and cash equivalents, and (b) the portion of the Investment
Portfolio of each of Greenlight Re and GRIL that is held in cash or cash
equivalents will not be subject to any Management Fee or Performance Allocation.


This A&R Letter Agreement amends, restates and supersedes in full all prior
understandings between the parties with respect to the subject matter hereof,
including without limitation the Letter Agreement.


This A&R Letter Agreement may be executed in one or more counterparts, each one
of which will be deemed an original, and all of which together will constitute
one and the same agreement. This A&R Letter Agreement may not be amended or
modified without the written consent of all of the parties hereto.
 
This A&R Letter Agreement constitutes a valid and binding agreement of the
parties hereto, enforceable against each party in accordance with its terms.


1

--------------------------------------------------------------------------------





If the above correctly reflects your understanding and agreement with respect to
the foregoing matters, please so confirm by signing and returning the enclosed
copy of this A&R Letter Agreement.
Very truly yours,




DME ADVISORS II, LLC


By: /s/ Daniel Roitman
Name: Daniel Roitman
Title: COO






DME ADVISORS, LP


By: /s/ Daniel Roitman
Name: Daniel Roitman
Title: COO




Accepted and agreed as of the date first written above:




GREENLIGHT REINSURANCE, LTD.


By: /s/ Tim Courtis
Name: Tim Courtis
Title: Chief Financial Officer






GREENLIGHT REINSURANCE IRELAND, DAC


By: /s/ Patrick O'Brien
Name: Patrick O'Brien
Title: CEO    


2